Exhibit 10.16

MACROGENICS, INC.

LEASE AGREEMENT

THIS LEASE AGREEMENT, made this 6th day of November 2014, by and between RED
GATE III LLC (“LANDLORD”) and MACROGENICS, INC. (“TENANT”).

W I T N E S S E T H:

 

1. DEMISE OF PREMISES

Landlord hereby demises unto Tenant, and Tenant hereby leases from Landlord for
the terms and upon the conditions set forth in this Lease approximately 9,416
square feet of space in the building located at 9620 Medical Center Drive,
Rockville, MD (the “Building”), as set forth on Exhibit B, hereto attached, said
space being referred to as the “Premises”.

Landlord’s architect shall provide an accurate measurement of the Premises based
upon a reasonable Building Owners and Managers Association (“BOMA”) calculation.

Landlord shall maintain the Building and Common Areas, as required, in
accordance with all applicable laws, including, but not limited to the Americans
with Disabilities Act of 1990, as amended (the “ADA”). Landlord shall deliver
the Premises in compliance with all applicable laws, including the ADA, and that
the HVAC, plumbing and wiring serving the Premises are operational and in good
working order.

 

2. TERM

The term of this Lease shall be for a period of five (5) years, commencing on
the 1st day of February, 2015 (“Commencement Date”), and terminating on the 31st
day of January 2020 (“Expiration Date”), with an option for an additional five
(5) years on the same terms and conditions in this Lease, provided that Tenant
shall have given the Landlord written notice of Tenant’s intention to do so at
least six (6) months prior to the expiration of this Lease and that Tenant is
not in default under this Lease beyond any applicable notice and cure period.

In the event the Landlord is not able to deliver possession of the Premises to
Tenant upon the Commencement Date because Landlord has not fully completed the
Landlord’s Work (as hereinafter defined), or an earlier tenant has failed to
vacate the Premises, the Commencement Date shall be extended to the date said
Work is completed and/or the earlier tenant has vacated and the Expiration Date
shall be similarly extended.

The date of delivery of the Premises by Landlord to Tenant shall be that date on
which all required improvements to be furnished by Landlord as stated in Exhibit
“A” have been substantially completed except for punch list items and the
occupancy certificate has been issued, unless Tenant’s act or omissions have
caused such approval to be denied, in which case Tenant shall be deemed to have
waived this condition. Rent shall be pro-rated for any portion of the initial
month in which Tenant is required to commence rental payments hereunder, which
does not commence with the first day thereof.

At any time prior to delivery of possession of the Premises, Tenant shall have
the right to enter upon the Premises for the purpose of taking measurements,
and/or installing its equipment/casework/security and information technology.
infrastructure provided such entry does not unreasonably interfere with or
obstruct the progress of work being done by the Landlord.

 

3. RENT

The Tenant shall pay to the Landlord an annual rental (herein called “Minimum
Rent”) in the amount of One Hundred Ninety Three Thousand Twenty Eight and
NO/100 DOLLARS ($193,028.00), subject to adjustment as hereinafter set forth,
payable without deduction or set off in equal monthly installments of Sixteen
Thousand Eighty Five and 67/100 DOLLARS ($16,085.67) in advance, the first
installment of which is due and payable upon signing of the Lease and after the
Commencement Date all subsequent monthly installments shall be due and payable
on the



--------------------------------------------------------------------------------

first day of each calendar month thereafter during the term of the Lease until
the total rent provided for herein is paid. No payment by Tenant or receipt of
Landlord of a lesser amount than a monthly installment of rent herein
stipulated, or endorsement or statement on any check or any letter accompanying
any check for payment as rent be deemed an accord and satisfaction, and Landlord
may accept such check for payment without prejudice to Landlord’s right to
recover the balance of such rent or pursue any other remedy provided for in this
Lease.

 

4. ABATEMENT

Tenant shall receive a Minimum Rent abatement totaling Sixty Four Thousand Three
Hundred Forty Two and 68/100 Dollars ($64,342.68). Such abatement shall be
applied to the Minimum Rent payable by Tenant for the first four (4) months of
the initial term. Tenant shall still be responsible for any additional expenses
as set forth in Lease.

 

5. ADJUSTMENT OF MINIMUM RENT

The Minimum Rent shall be increased at the end of each lease year during the
term hereby by three percent (3%) of the rent then being paid. There shall be no
pass-throughs of increases in operating expenses except for increases in real
estate taxes or as otherwise provided for herein (“Operating Expenses”).

 

6. REAL ESTATE TAXES

In the event the real estate taxes levied or assessed against the land plot and
Building on which the Premises are a part in future tax years are greater than
the real estate taxes for the Base Year, the Tenant shall pay within fifteen
(15) days after submission of the bill to Tenant for the increase in real estate
taxes, as additional rent, a proportionate share of such increase, which
proportionate share shall be computed at 14.66% of the increase in taxes, but
shall exclude any fine, penalty, or interest charge for late or non-payment of
taxes by Landlord. The Base Year shall be July 1, 2014, to June 30, 2015. In the
event that the BOMA assessment calculation undertaken by Landlord in Section 1
changes the proportion of the square feet of space of the Premises compared to
the total square feet of space to the Building, then Tenant’s share of increases
of real estate taxes set forth in the preceding paragraph of this Section 6,
shall be adjusted to such new proportions. Upon Tenant’s request, Landlord shall
provide Tenant with a copy of each tax bill received by Landlord relating to the
land and Building on which the Premises are a part.

Any reasonable expense incurred by Landlord (including counsel fees) in
contesting any tax increase shall be pro-rated according to Tenant’s pro-rated
share of the taxes and included as an item of taxes for the purpose of computing
additional rent due Landlord. Landlord, however, shall be under no obligation to
contest any tax increase. If Tenant requests in writing, that the Landlord
appeal an increased assessment or tax; Tenant may contest such tax assessments.

 

7. UTILITIES

Tenant shall be responsible for the payment of all utilities used or consumed by
the Tenant in and upon the Premises. Utilities shall be separately metered with
the cost of such separate metering to be borne by Landlord, or an equitable
allocation made between the Tenants in the Building. In the event any utility
service to the Premises shall be interrupted for a continuous period of more
than two (2) days due to the gross negligence, willful misconduct, illegal
conduct or breach of this Agreement by Landlord, its agents or servants, the
Minimum Rent shall abate until such services are rendered.

Landlord shall not be liable to Tenant for any damage or inconvenience caused by
the cessation or interruption of any utility service, or the elevators in the
Building, occasioned by a cause beyond Landlord’s control.

 

8. USE OF PREMISES

Tenant shall use the Premises only for Office and Laboratory purposes consistent
with Tenant’s business, and for no other purpose, except as approved by Landlord
in advance, in writing, which approval shall not be unreasonably withheld.
Tenant shall not make any use of the Premises which would disturb the quiet
enjoyment of the Landlord or other tenants in the Building or prejudice or
increase the fire insurance premium for the Building, and shall comply with all
laws and regulations of all governmental authorities pertaining to Tenant’s use
of Premises, including zoning regulations.

 

Page 2 of 15



--------------------------------------------------------------------------------

9. WASTE REMOVAL

Tenant shall be responsible for removal of waste generated by Tenant’s
operation. This includes waste service fees levied by local jurisdictions.

 

10. HAZARDOUS MATERIALS

Tenant shall be permitted to store Hazardous Materials on the Premises and shall
comply with all laws and regulations of all governmental authorities pertaining
to Tenant’s use of the Premises, including, without limitation, all
Environmental Laws (as hereinafter defined) and laws pertaining to Hazardous
Materials and Air and Water Quality. The term “Hazardous Materials” means and
includes any petroleum products and/or any hazardous toxic or other dangerous
waste, substance or material defined as such in the Environmental Laws. The term
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, any “Superfund” or “Superlien” law, or any other
federal, state or local statute, law, ordinance, code, regulation, order or
decree regulating, relating to, or imposing liability or standards of conduct
concerning the use or storage of Hazardous Materials. All such materials must be
completely removed upon expiration of this Lease, and any de-contamination
certificates required by the Landlord or any government authority must be
obtained by Tenant and delivered to the Landlord.

Tenant shall obtain and maintain, in full force and effect, all necessary
government licenses, permits and approvals legally required for materials used
in the conduct of its business. If the presence of any Hazardous Materials on
the Premises caused or permitted by Tenant results in any contamination of the
Premises or any portion of the Building or Common Areas, Tenant shall promptly
take all actions, at its sole expense, necessary to return the Premises to the
condition existing prior to the introduction of such Hazardous Materials,
provided that all such actions shall be subject to the approval of Landlord,
which approval shall not be unreasonably withheld.

At the Commencement Date of the Lease and on January 1 of each year thereafter,
Tenant shall disclose to Landlord the names and amounts of all Hazardous
Materials which are to be stored, used or disposed of on the Premises.

Any Hazardous Materials stored or used on the Premises must not in any way
prejudice the Landlord’s insurance or increase the fire hazards to a greater
extent than necessarily incident to the business for which the Premises are
leased.

Tenant shall indemnify and hold harmless Landlord, its officers, members and
employees against any and all claims, actions, proceedings or liabilities of any
kind to any third party or governmental authority arising out of or in
connection with the presence of any Hazardous Materials on the Premises or used
in connection with Tenant’s business, or the violation by Tenant of any
applicable Environmental Laws. In the event Tenant uses and/or stores Hazardous
Materials on the Premises, Tenant shall maintain and carry during such use or
storage of this Lease a Pollution and Nuclear Waste insurance policy which shall
designate Landlord as a named insured which provides coverage for i) extraction
of pollutants from land or water resulting from the discharge, dispersal,
seepage, migration, release or escape of pollutants from a specified cause; and
ii) radioactive contamination.

 

11. LATE CHARGE

If any installment of Minimum Rent accruing herein shall not be paid within five
(5) days of due date, and other sums not paid within fifteen (15) days of due
date, more than once in any 12-month period, such installment and other sums
shall be increased without affecting the Landlord’s other rights under this
Lease, by a late charge of five percent (5%) of the delinquent installment,
anything contained herein to the contrary notwithstanding.

 

12. REPAIRS AND MAINTENANCE

Landlord shall be responsible for all structural repairs, including repairs to
the roof and load-bearing walls of the Building, for maintaining the parking
area and sidewalks, the Common Areas (as hereinafter defined) and any Building
systems and equipment in unleased areas in the Building. Landlord will repair
and replace any glass breakage, provided it is not the result of the Tenant’s
willful or negligent act.

 

Page 3 of 15



--------------------------------------------------------------------------------

The Tenant shall be responsible for the maintenance and repair of the Premises
and all fixtures, appliances, light bulbs and equipment therein, including, but
not limited to, the heating and air conditioning system(s) (hereinafter “HVAC”)
serving the Premises except as set forth herein. Landlord will pay for major
HVAC component replacement and all repairs to the Landlord installed HVAC
system(s) in excess of Four Hundred Dollars ($400.00) per occurrence per HVAC
unit. All major replacements or repairs will be performed by Landlord unless
written permission is otherwise given. Landlord hereby represents that the HVAC
is in good and proper working order upon the Commencement Date hereof.

Tenant covenants and agrees to obtain a maintenance, repair and service contract
on the HVAC; said contract to be on such terms and with such company as shall be
approved by Landlord. Tenant will notify Landlord if costs for repairs will
exceed $400.00 prior to making repairs. Landlord, in Landlord’s commercially
reasonable judgment, will make such repairs at Landlord’s sole expense, provided
it is not the result of the Tenant’s willful or negligent act.

Tenant shall be responsible for removal of waste generated by Tenant’s operation
and provide its own janitorial and cleaning service within the Premises. This
includes waste service fees levied by local jurisdictions.

Tenant, at its sole expense, shall keep all Tenant fixtures and equipment in the
Premises in safe and sanitary condition and good order and repair, together with
related plumbing, electrical or other utility service, whether installed by
Tenant or by Landlord on Tenant’s behalf. Subject to Section 29, Tenant shall
pay for all damage to the Building and any fixtures and appurtenances related
thereto due to the malfunction, lack of repair, or improper installation of the
Tenant’s fixtures and equipment.

 

13. COMMON AREAS

In addition to the use of the Premises, Tenant, its employees and business
invitees shall have the right to use the Common Areas in common with Landlord
and other tenants of the Building, their employees and visitors. The term
“Common Areas” shall mean those portions of the Building and the land upon which
the Building is erected which Landlord may from time to time designate for
Tenant’s non-exclusive use, which may include the entrance, foyer and lobby
corridors, lavatories, stairwells, elevators, and parking areas. All Common
Areas shall be subject to the exclusive control of the Landlord. The Landlord
shall operate, manage, light and maintain the Common Areas. Landlord with prior
written notice reserves the right to change the size, area, level, location and
arrangement of the Common Areas and any such change or rearrangement shall not
affect the obligations of the Landlord and Tenant hereunder.

Landlord will provide maintenance and cleaning of these Common Areas consistent
with similar office/lab building located in the Rockville/Shady Grove
submarkets. In all Common Areas, Landlord will replace all standard fluorescent
bulbs and all incandescent bulbs. Landlord will provide and maintain passenger
elevator(s) for ingress to and egress from the Premises.

 

14. LANDLORD’S WORK PRIOR TO COMMENCEMENT OF TERM

Landlord shall make the following improvements to the Premises prior to the
commencement of the term of the Lease: Construction in accordance with Exhibits
A and B (hereinafter “Landlord’s Work”).

 

15. TENANT ALTERATIONS

All alterations, improvements, or additions to the demised Premises to be made
by Tenant (other than cosmetic changes not costing more than $50,000 in any 12
mo. period) shall be subject to the written consent of the Landlord, which
consent shall not be unreasonably withheld, provided such alterations and
improvements do not weaken the structural integrity of the Building or detract
from its dignity and/or uniformity. All alterations and improvements and/or
additions made by Tenant shall remain upon the Premises at the expiration or
earlier termination of this Lease and shall become the property of the Landlord,
unless Landlord shall, at the time of approval of the alteration, provide
written notice to Tenant to remove the same, in which event Tenant shall remove
such alterations, improvements and/or additions, and restore the Premises to a
good order and condition, reasonable wear and tear and unavoidable casualty
excepted. Should Tenant fail to do so, Landlord may do so, collecting the
reasonable cost and expense thereof from Tenant as additional rent.

 

Page 4 of 15



--------------------------------------------------------------------------------

16. TRADE FIXTURES

All trade fixtures, telephone and computer equipment, and apparatus installed by
Tenant in the Premises shall remain the property of Tenant and shall be removed
at the expiration or earlier termination of this Lease and, upon such removal,
Tenant shall repair any damage caused by the removal and shall promptly restore
the Premises to their good order and condition. Any such trade fixture not
removed prior to such termination shall be considered abandoned property, but
such abandonment shall not release Tenant of its obligation to pay for the cost
of removing such trade fixtures and repairing any damage caused by the removal.

 

17. QUIET ENJOYMENT

Landlord covenants that, upon payment of the rent herein provided and
performance by the Tenant of all other covenants herein contained, Tenant shall
and may peaceably and quietly have, hold and enjoy the Premises for the term
hereof and options.

 

18. SURRENDER OF PREMISES

Upon the expiration or termination of this Lease, Tenant shall quit and
surrender the Premises to the Landlord broom clean and shall remove all of its
property therefrom. If the removal of any such property shall result in damaging
the Premises, or leaving any holes in the floors, walls or ceiling therein, the
Tenant shall make the appropriate repairs with Landlord approved building
materials prior to the expiration of this Lease. The obligation of this
paragraph shall survive the termination of the Lease.

 

19. INSURANCE

Tenant covenants and agrees to maintain and carry, at all times during the term
of this Lease, in companies qualified and authorized to transact business in the
State of Maryland, general liability insurance in amounts of $1,000,000.00 per
occurrence which shall include damage to property on the Premises or arising out
of the use thereof by Tenant or its agents. All such policies of insurance shall
not be canceled, except on thirty (30) days written notice to the Landlord for
all reasons except non-payment, which will be a seven (7) notice period, and all
such policies shall name Landlord as an additional insured.

Landlord shall procure and maintain throughout the Term of this Lease a policy
or policies of insurance, at its sole cost and expense (but subject to
Section 6), causing the Building and any other related improvements to be
insured under a Causes of Loss - Special Form property insurance policy in an
amount equal to the full replacement value of the Building and any such other
improvements (excluding the cost of excavation) and a policy of commercial
general liability insurance with a combined single limit of not less than One
Million Dollars ($1,000,000,00).

Landlord shall require the other tenants in the Building to obtain and maintain
the same amount and type of insurance as required of Tenant in this Lease during
the terms of such other tenants’ leases.

Prior to the Commencement Date or during the term of this Lease, upon Landlord’s
request, Tenant shall furnish Landlord with satisfactory proof that the
insurance herein provided for is at all times in full force and effect.

Each party shall employ reasonable efforts to require that their respective
insurance policies referenced above will contain the following: (a) mutual
waivers of subrogation rights; and (b) a provision naming the other party as an
“additional insured”. Each party shall promptly notify the other in writing if
such provisions cannot be incorporated into their respective policies in which
event the parties and their insurers shall thereafter endeavor in good faith to
incorporate such alternative policy provisions as may be commercially reasonable
in the opinion of Landlord’s insurer.

 

Page 5 of 15



--------------------------------------------------------------------------------

20. INDEMNIFICATION

Tenant shall indemnify and hold harmless the Landlord from, and name Landlord as
an additional insured on Tenant’s policy regarding, any and all liability,
damage, expense, cause of action, or claims arising out of injury to any persons
or to property on the Premises, Building and Common Areas, except for the
negligence, willful misconduct, illegal conduct or breach of this Lease by
Landlord, its agents, employees, or servants.

Landlord shall indemnify and hold harmless the Tenant from, and name Tenant as
an additional insured on the Landlord’s policy regarding, any and all liability,
damage, expense, cause of action or claims arising out of injury to any persons
or to property on the Premises, Building and Common Areas, except for the
negligence, willful misconduct, illegal conduct or breach of this Lease by
Tenant, its agents, employees, or servants.

 

21. DAMAGE BY FIRE OR CASUALTY

 

  (a) If the Premises are damaged by fire or other casualty, but are not thereby
rendered untenantable in whole or in part, Landlord, at its own expense, and
subject to the limitations set forth in this Lease, shall cause such damage to
be repaired and the Minimum Rent and Additional Rent shall not be abated.

If, by reason of any damage or destruction, the Premises shall be rendered
untenantable in whole or in part and cannot be repaired and made tenantable
within ninety (90) days after such damage: (i) Landlord, at its option and its
own expense, may cause the damage to be repaired and the Minimum Rent and
Additional Rent shall be abated proportionately as to the portion of the
Premises rendered untenantable while it is untenantable; or (ii) Landlord or
Tenant shall have the right, to be exercised by notice in writing delivered to
the other within thirty (30) days of the occurrence of such damage or
destruction, to terminate this Lease, whereupon the Minimum Rent and Additional
Rent shall be adjusted as of the date of such termination.

In the event substantially all of the Premises are rendered untenantable for the
business of the Tenant as a result of a casualty or other event not due to
Tenant’s acts or omissions and the Premises cannot be substantially restored for
the business use of the Tenant within ninety (90) days of such event, Tenant
shall have the right to terminate this Lease upon delivery of written notice to
Landlord no later than thirty (30) days following such event.

 

  (b) In the event that twenty-five percent (25%) or more of the rentable floor
area of the Building shall be damaged or destroyed by fire or other cause,
notwithstanding that the Premises may be unaffected by such fire or other
damage, Landlord and Tenant shall have the right, to be exercised by notice in
writing delivered to other party within thirty (30) days after such occurrence,
to terminate this Lease. Upon the giving of such notice, the Minimum Rent and
Additional Rent shall be adjusted as of the date of termination and this Lease
shall thereupon terminate.

 

22. ASSIGNMENT OR SUBLETTING

Tenant acknowledges that Landlord has entered into this Lease because of
Tenant’s financial strength, goodwill, ability and expertise and that
accordingly, this Lease is personal to Tenant. Taking this into consideration,
Tenant shall not assign, mortgage, sublet, pledge or encumber this Lease, in
whole or in part, except with the written consent of the Landlord, which shall
not be unreasonably withheld, except that Tenant may assign this Lease or its
interest therein or sublease the Premises to Tenant’s parent corporation,
Tenant’s direct subsidiaries or entities under common control with Tenant or to
Tenant’s successor by way of merger, consolidation, sale of assets, joint
venture controlled by Tenant, or partnership of which Tenant is the sole general
partner without the consent of Landlord. Tenant agrees that, in the event of any
such assignment or subletting, Tenant and its assignee or sublessee shall
nevertheless remain jointly and severally liable for the performance of all
terms, covenants, and conditions of this Lease. Landlord’s failure to deny
Tenant’s written request for consent within ten (10) days after receipt shall be
deemed consent to such request.

In the event the Landlord consents to an assignment of the Lease, any money,
additional rent or other consideration to be paid to Tenant for the assignment
shall be paid to the Landlord as partial consideration for the Landlord’s
consent to the assignment.

 

Page 6 of 15



--------------------------------------------------------------------------------

In the event the Landlord consents to a sublease of the Premises, or any portion
thereof, Tenant shall pay to the Landlord fifty percent (50%) any money, rent or
other consideration paid to the Tenant by any subtenant in excess of the
pro-rata portion of the rent for such space then being paid by Tenant to
Landlord under this Lease, less Tenant’s actual costs of such subletting. All
sums payable hereunder by Tenant shall be paid to Landlord as additional rent
immediately upon the receipt thereof by Tenant.

 

23. SUBORDINATION AND ATTORNMENT

This Lease shall be subject to and subordinate at all times to the lien of any
mortgage and/or deeds of trust and all land leases now or hereafter made on any
portion of the Premises, and to all advances thereunder, provided the mortgagee
or trustee named in said mortgage or deed of trust shall agree to recognize this
Lease and agrees, in the event of foreclosure, not to disturb the Tenant’s
possession hereunder, provided Tenant is not in default under this Lease. This
subordination shall be self-operative and no further instrument of subordination
shall be required.

If any proceedings are commenced to foreclose any mortgage or deed of trust
encumbering the Premises, Tenant agrees to attorn to the purchaser at the
foreclosure sale, if requested to do so by any such purchaser, and to recognize
such purchaser as the Landlord under this Lease, provided such purchaser shall
agree that Tenant’s rights hereunder shall not be disturbed so long as Tenant
has not committed any event of default as to which the applicable cure period
has expired.

 

24. CONDEMNATION

 

  (a) If the whole of the Premises shall be taken by any public or quasi-public
authority under the power of eminent domain, condemnation or conveyance in lieu
thereof, then this Lease shall terminate as of the date on which possession of
the Premises is required to be surrendered to the condemning authority and the
Tenant shall have no claim against Landlord or the condemning authority for the
value of the unexpired term of this Lease. Tenant shall have the right to claim,
however, the unamortized cost of any improvements or additions made to the
Premises by Tenant at its cost, the value of any Tenant fixtures and furnishings
and any moving expenses (collectively, “Tenant’s Claim”).

 

  (b) If a portion of the Premises, Building or Common Areas shall be so taken
or conveyed, and if such partial taking or conveyance shall render the Premises
unsuitable for the business of the Tenant, then the term of this Lease shall
cease and terminate as of the date on which possession of the portion of the
Premises is surrendered to the condemning authority, and Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired term of this Lease, but will have the right to make Tenant’s Claim
against such public or quasi public authority.

In the event that in Tenant’s reasonable judgment such partial taking or
conveyance is not extensive enough to render the Premises untenantable for the
business of Tenant, this Lease shall continue in full force and effect, except
that the Minimum Rent shall be reduced in the same proportion that the floor
area of the Premises so taken or conveyed bears to such floor area immediately
prior to such taking or conveyance.

In the event of such partial taking and continuation of Lease, Landlord shall
promptly restore the Premises as nearly as practical to the condition comparable
to that which existed prior to the condemnation.

 

25. EVENTS OF DEFAULT

The occurrence of any of the following shall constitute an event of default
hereunder:

 

  (a)

Failure of Tenant to pay installment of Minimum Rent or scheduled payments of
Operating Expenses or additional sums due under this Lease within five (5) days
of the due date, or failure of Tenant to pay within fifteen (15) days following
written notice any other sum herein required to be paid by Tenant.
Notwithstanding the foregoing, Landlord shall be required to deliver to Tenant
written notice of the failure to pay

 

Page 7 of 15



--------------------------------------------------------------------------------

  Minimum Rent and/or such payments of Operating Expenses two (2) times in every
twelve (12)-month period, in which event Tenant shall be deemed to be in default
only if such failure continues for five (5) business days after receipt of such
written notice from Landlord.

 

  (b) Tenant’s failure to perform any other covenant or condition of this Lease
within thirty (30) days following Tenant’s receipt of written notice from
Landlord, unless the failure is of such a character as to require more than
thirty (30) days to cure in which event Tenant’s failure to proceed diligently
to cure such failure shall constitute an event of default.

 

26. LANDLORD’S REMEDIES

Upon the occurrence of any event of default, Landlord may, at Landlord’s sole
option, exercise any or all of the following remedies, together with any such
other remedies as may be available to Landlord at law or in equity.

 

  (a) Landlord may terminate this Lease by giving Tenant written notice of its
election to do so, as of a specified date not less than thirty (30) days after
the date of the giving of such notice and this Lease shall then expire on the
date so specified, and Landlord shall then be entitled to immediately regain
possession of the Premises as if the date had been originally fixed as the
expiration date of the term of this Lease. Landlord may then re-enter upon the
Premises, either with or without due process of law (after providing twenty-four
(24) hours prior notice), and remove all persons therefrom, the statutory notice
to quit or any other notice to quit being hereby expressly waived by Tenant.
Tenant expressly agrees that the exercise by Landlord of the right of re-entry
shall not be a bar to or prejudice in any way other legal remedies available to
Landlord. In that event, Landlord shall, at its option, be entitled to recover
from Tenant as and for liquidated damages an amount equal to the rent and
additional rent reserved in this Lease less any and all amounts received by
Landlord from the rental of the Premises to another tenant. Nothing herein
contained, however, shall limit or prejudice the right of Landlord to prove for
and obtain an award for damages, by reason of such termination, of an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which such damages are to be proved,
whether or not such amount may be greater, equal to, or less than the amount of
the difference referred to above, and the Landlord may, in his own name, but as
agent for Tenant, re-let the Premises. Any recovery by the Landlord shall be
limited to the rent hereunder (plus any costs incurred in re-letting) less any
rent actually paid by the new tenant.

 

  (b) No termination of this Lease or any taking of possession of the Premises
shall deprive Landlord of any of its remedies or actions against Tenant for past
or future rent, nor shall the bringing of any action for rent or breach of
covenant, or the resort to any other remedy herein provided for the recovery of
rent, be construed as a waiver of the right to obtain possession of the
Premises.

 

  (c) In addition to any damages becoming due under this paragraph, Landlord
shall be entitled to recover from Tenant and Tenant shall pay to Landlord an
amount equal to all expenses, including reasonable attorneys’ fees, if any,
incurred by the Landlord in recovering possession of the Premises, and all
reasonable costs and charges for the care of said Premises while vacant, which
damages shall be due and payable by Tenant to Landlord at such time or times as
such expenses are incurred by the Landlord.

 

  (d) In the event of a default or threatened default by Tenant of any of the
terms or conditions of this Lease, Landlord shall have the right of injunction
and the right to invoke any remedy allowed by law or in equity as if no specific
remedies of Landlord were set forth in this Lease.

 

  (e) If a Tenant default be made and a compromise and settlement shall be had
thereupon, it shall not constitute a waiver of any covenant herein contained,
nor of the Lease itself.

 

Page 8 of 15



--------------------------------------------------------------------------------

26A. LANDLORD DEFAULT.

If Landlord defaults in the performance or observance of any of its obligations
under this Lease (a “Landlord Default”), Tenant may deliver to Landlord written
notice specifying the manner in which Landlord has defaulted (“Default Notice”),
and if such Landlord Default has not been cured by Landlord within thirty
(30) days after the delivery of the Default Notice, or (a) such shorter period
after delivery of the Default Notice as may be appropriate in the case of an
emergency, or (b) such longer period as may be reasonably necessary to cure such
default if it cannot practicably be cured within thirty (30) days, provided
Landlord proceeds with diligence to cure such default at the earliest
practicable date, then Tenant shall have the right (but not the obligation) to
perform such obligation on Landlord’s account. In the event Tenant cures any
such Landlord Default, the reasonable costs and expenses incurred by Tenant
therefor, shall be reimbursed by Landlord within thirty (30) days after receipt
of demand and detailed invoice therefor. In addition to the foregoing remedy of
Tenant, in the event of a Landlord Default which remains uncured for the
duration of the notice and cure period set forth above, and as a result of such
Default the Premises are inaccessible or untenantable for the business of the
Tenant for a period of ninety (90) consecutive days, then, in such event, Tenant
shall have the right to terminate this Lease by delivery of written notice to
Landlord at any time after such cure period while such Landlord Default remains
uncured.

 

27. RIGHTS OF LANDLORD

Landlord reserves the following rights with respect to the Premises:

 

  (a) During normal business hours, upon 24 hours notice, to go upon and inspect
the Premises, and at Landlord’s option, to make repairs, alterations and
additions to the Premises or the Building of which the Premises are a part,
provided there is no interference with Tenant’s occupancy. An Agent of the
Tenant may be present for inspection, if requested by Tenant.

 

  (b) To display, within sixty (60) days prior to the expiration of this Lease
or after notice from either party of intention to terminate this Lease, a “For
Rent” sign, and all of said signs which shall be placed upon such part of the
Premises as Landlord shall determine, except on doors leading into the Premises.
Prospective purchasers or tenants authorized by Landlord may inspect the
Premises during normal business hours following adequate notice to Tenant.

 

  (c) To install, place upon, or fix to the roof and exterior walls of the
Premises, equipment, signs, displays, antennae, and any other object or
structure of any kind, providing the same shall not materially impair the
structural integrity of the Building or interfere with Tenant’s occupancy or
conduct of Tenant’s business.

 

28. HOLDING OVER

If Tenant holds possession of the Leased Premises after the Expiration Date or
other termination of this Lease, Landlord shall, at its sole option, have the
right to treat Tenant as a tenant by the month commencing with the first day
after the termination of the Lease at one hundred fifty percent (150%) of the
monthly Minimum Rent paid during the last month of the Term, and upon all the
other terms of this Lease, including the provisions of this paragraph. Said
holdover term shall terminate upon thirty (30) days’ notice from one party to
the other. Notwithstanding the foregoing, nothing contained herein shall be
construed as a requirement that Landlord consents to the occupancy or possession
of the Leased Premises by Tenant after the termination of the Lease, and
Landlord, upon said termination of this Lease, if Landlord elects to treat
Tenant as a trespasser, shall be entitled to the benefit of all public general
or public laws relating to the speedy recovery of the possession of land and
tenements held over by Tenant, whether now or hereafter in force and effect.

 

29. WAIVER OF CLAIMS

Except as may result from a party’s gross negligence, willful misconduct, or
illegal conduct, or breach of this Agreement, such party, its agents, employees,
and contractors shall not be liable for, and the other party hereby releases all
claims for, damages to persons or property sustained by such other party (or any
person claiming through such other party) resulting from any fire, accident,
occurrence or condition in or upon the Premises or Building, including but not
limited to such claims for damage resulting from (1) any defect in or failure of
plumbing, heating or air-conditioning equipment, electric wiring or installation
thereof, water pipes, stairs, railings or walks; (2) any equipment or apparatus
becoming out of repair; (3) the bursting, leaking or running of any tank,
washstand, water closet, waste pipe, drain or any other pipe or tank, upon or
about the Building or Premises; (4) the backing up of any sewer pipe or
downspout; (5) the

 

Page 9 of 15



--------------------------------------------------------------------------------

escape of steam or hot water; (6) water, snow or ice being upon or coming
through the roof or any other place upon or near the Building or Premises or
otherwise; (7) the falling of any fixtures, plaster or stucco; (8) broken glass;
and (9) any act or omission of occupants of adjoining or contiguous property or
buildings.

 

30. NOTICE

All notices required under this Lease shall be given in writing and shall be
deemed to be properly serviced if sent by certified or registered United States
Mail, postage prepaid, as follows:

 

If to the Landlord:

RED GATE III LLC

15215 Shady Grove Road

Suite 201

Rockville, Maryland 20850

If to the Tenant:

MACROGENICS, INC.

9640 Medical Center Drive

Rockville, Maryland 20850

or to such other address as either may have designated from time to time by
written notice to the other. The date of service of such notices shall be the
date such notices are deposited in any United States Post Office.

 

31. COVENANTS OF TENANT

Tenant covenants and agrees:

 

  (a) To give to Landlord prompt written notice of any accident, fire, or damage
occurring on or to the Premises.

 

  (b) To keep the thermostats in the Premises set at a temperature sufficient to
prevent freezing of water pipes, fixtures and HVAC units.

 

  (c) To keep the Premises clean, orderly, sanitary, and free from all
objectionable odors and from insects, vermin and other pests.

 

  (d) To comply with the requirements of the State, Federal and County statutes,
ordinances, and regulations applicable to Tenant and its use of the Premises,
and to save Landlord harmless from penalties, fines, costs, and expenses
resulting from failure to do so not caused by Landlord’s negligence, willful
misconduct, illegal conduct or breach of this Lease, provided Tenant shall not
be obligated to make structural repairs or alterations to so comply.

 

  (e) Tenant shall promptly pay all contractors, suppliers of material and
persons it engages to perform work and provide materials for construction work
on the Premises so as to minimize the possibility of a lien attaching to the
Premises. Should any such lien be made or filed, Tenant shall cause the same to
be discharged and released of record by bond or otherwise within ten (10) days
of receipt of written request from Landlord.

 

  (f) Tenant is responsible for the security of the Premises.

 

32. LANDLORD’S RIGHT TO ALTER SITE PLAN

Landlord shall, from time to time, have the right to alter or modify the site
plan of the Building and to rearrange the driveways and parking areas, as well
as the entrance and exits to the Premises, provided such alteration,
modification or rearrangement does not adversely affect Tenant’s parking or
Tenant’s access to the Premises.

 

33. PARKING SPACES

Landlord agrees to furnish 2.7 unreserved parking spaces per thousand square
feet of space occupied by the Tenant. There shall be no charge to Tenant for
parking space use during the Term and any renewals of the Term

 

Page 10 of 15



--------------------------------------------------------------------------------

34. ENTIRE AGREEMENT

This Lease contains the entire agreement of the parties. There are no oral
agreements existing between them.

 

35. SUCCESSORS AND ASSIGNS

This Lease, and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon the Landlord, its successors and assigns, and
shall inure to the benefit of and be binding upon the Tenant, its successors and
assigns, if permitted.

 

36. BANKRUPTCY

If Tenant shall make an assignment of its assets for the benefit of creditors,
or if Tenant shall file a voluntary petition in bankruptcy, or if any
involuntary petition in bankruptcy or for receivership be instituted against the
Tenant and the same be not dismissed within sixty (60) days of the filing
thereof, or if Tenant shall be adjudged bankrupt, then and in any of said
events, this Lease shall immediately cease and terminate at the option of the
Landlord with the same force and effect as though the date of said event was the
date herein fixed for expiration of the term of this Lease.

 

37. NON-DELIVERY

In the event the Landlord shall be unable to give possession of the Premises
because construction of the Premises is not complete or for any other cause
reasonably beyond the control of the Landlord, the Landlord shall not be liable
to Tenant for any damage resulting from failure to give such possession.

If the Premises are not delivered by April 1, 2015 Tenant shall have the right
to terminate this Lease.

 

38. PARTIAL INVALIDITY

If any term, covenant, or condition of this Lease or the application thereof to
any person or circumstance shall be held to be invalid and unenforceable, the
remainder of this Lease, and the application of such terms, covenants, or
conditions shall be valid and enforceable to the fullest extent permitted by
law.

 

39. FORCE MAJEURE

With the exception of those provisions contained herein regarding the payment of
rent, the inability of either party to perform any of the terms, covenants or
conditions of this Lease shall not be deemed a default if the same shall be due
to any cause beyond the control of that party.

 

40. ESTOPPEL CERTIFICATE

The Tenant shall from time to time, within ten (10) days after being requested
to do so by the Landlord or any mortgagee, execute, acknowledge and deliver to
the Landlord (or, at the Landlord’s request, to any existing or prospective
purchaser, transferee, assignee or Mortgagee of any or all of the Premises) an
instrument in recordable form, certifying (a) that this Lease is unmodified and
in full force and effect (or, if there has been any modification thereof, that
it is in full force and effect as so modified, stating therein the nature of
such modification); (b) as to the dates to which the Minimum Rent and other
charges arising hereunder have been paid; (c) as to the amount of any prepaid
rent or any credit due to the Tenant hereunder; (d) that the Tenant has accepted
possession of the Premises (if Landlord has delivered the Premises in accordance
with this Agreement), and the Commencement Date; (e) as to whether, to the best
knowledge, information and belief of the signer of such certificate, the
Landlord or the Tenant is then in default in performing any of its obligations
hereunder (and, if so, specifying the nature of each such default); and (f) as
to any other fact or condition reasonably requested by the Landlord or such
other addressee. In the event the Tenant fails or refuses to provide such a
certificate, and following five (5) business days’ written notice and
opportunity to cure, at Landlord’s option: (i) the failure of Tenant to deliver
such statement within such time shall constitute a material default of Tenant
hereunder, in which event Tenant shall be liable to Landlord for any resulting
loss or damage (including reasonable counsel fees) up to a maximum amount of One
Million Dollars ($1,000,000.00); or (ii) it shall be conclusive upon Tenant that
(a) this Lease is in full force and effect, without modification, (b) there are
no material uncured defaults in Landlord’s

 

Page 11 of 15



--------------------------------------------------------------------------------

performance, (c) not more than one (1) month’s Base Rent has been paid in
advance, (d) all Tenant improvements to be constructed by Landlord, if any, have
been completed in accordance with Landlord’s obligations and (e) Tenant has
taken possession of the Premises.

 

41. EXPANSION AND RIGHT OF FIRST OFFER

Subject to availability and any existing expansion rights of other tenants in
the Building, Tenant shall have the first right to expand into the remaining
space in the Building during its term. The Minimum Rent rate would be at the
then current escalated rental rate. In the event any additional office space in
the Building becomes available for leasing during the initial Term of this
Lease, Landlord shall first offer, by written submission to the Tenant, the
terms under which it intends to offer the space for lease. If the Landlord and
Tenant shall not have executed a lease agreement for such additional space
within forty-five (45) days after Tenant’s receipt of such notice, Landlord
shall have the unfettered right to lease all or any portion of the Building upon
such terms and conditions as the Landlord may desire.

 

42. SIGNAGE

Tenant shall have the right, at its expense, to put Tenant’s name on the
building’s façade and/or Premises at Tenant’s expense. Any such signage shall
comply with any rules, regulations and covenants applicable and mutually
agreeable between the parties and any applicable government agencies. Tenant, at
its expense, shall at all times maintain such exterior signage in good
condition.

 

43. LENDER APPROVAL.

Landlord’s execution and delivery of this Lease shall be conclusive evidence of
approval by any financial institution possessing the right to approve leases for
space in the Building.

 

44. DECONTAMINATION OF PREMISES.

Landlord, at its sole cost, shall obtain and provide to Tenant a report
evidencing the decontamination of the Premises prior to the Commencement Date.

 

45. BROKER PARTICIPATION.

Landlord and Tenant agree, understand and recognize that there are no brokers
other than CBRE, Inc. and J Street Companies (“Brokers”) participating in this
transaction and that Landlord will compensate Brokers under terms of a separate
agreement.

 

Page 12 of 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease Agreement to be executed
on the year and date first written.

 

LANDLORD: WITNESS: RED GATE III LLC

 

/s/ William M. Rickman

By: William M. Rickman TENANT: WITNESS: MACROGENICS, INC.

 

/s/ Scott Koenig, M.D., PhD

By: Scott Koenig, M.D., PhD

 

Page 13 of 15



--------------------------------------------------------------------------------

EXHIBIT A

To be attached.

To include:

 

  •   The approved floor plan will include the segregation of space from Common
Areas and other Building tenants such that entry to all Building tenants space
may be controlled and locked.

 

  •   Re-paint, re-carpet, re-tile entire Premises.

 

  •   Replace all damaged and discolored ceiling tiles

 

  •   Balance HVAC

 

  •   Provide building standard lunch room cabinetry and sink as well as
adequate electrical installation for a refrigerator and microwave. Kitchen
appliances will be supplied by Tenant.

 

Page 14 of 15



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN

 

LOGO [g838054g98e17.jpg]

 

Page 15 of 15